FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50481

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00672-PA

  v.
                                                 MEMORANDUM *
JAVIER OLVERA-YANEZ, a.k.a. Javier
Olivera-Yanez, a.k.a. Nelos Olvera, a.k.a.
Javier Olvera-Yanes, a.k.a. Nelos Vagos,
a.k.a. Javier Yanez-Olvera,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Attorney Nikoo Berenji appeals the district court’s imposition of sanctions

for appearing late to a hearing. We have jurisdiction under 28 U.S.C. § 1291, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
we vacate the imposition of sanctions and remand.

      Berenji contends the district abused its discretion when it imposed a $100

sanction under its inherent powers without a finding of bad faith. We agree that

Berenji’s single tardy appearance does not justify a monetary sanction in this case.

See Mendez v. County of San Bernardino, 540 F.3d 1109, 1130-33 (9th Cir. 2008)

(vacating sanction order imposed under district court’s inherent powers where the

court did not make a bad faith finding before imposing sanctions and the record did

not support such a finding); Zambrano v. City of Tustin, 885 F.2d 1473, 1480 (9th

Cir. 1989) (“[C]onduct amounting to recklessness, gross negligence, repeated—

although unintentional—flouting of court rules, or willful misconduct” is required

before monetary sanctions can be imposed under local rules) (footnotes omitted).

      VACATED and REMANDED.




                                          2                                   10-50481